AMENDED AND RESTATED SEVERANCE PROTECTION AGREEMENT THIS AGREEMENT, made as of March 20, 2007, by and between the Company (as hereinafter defined) and Steve Schneider (the “Executive”) restates that Severance Protection Agreement between the Parties made as of August 1, 2005, and includes amendments approved by the Compensation Committee of the Board of Directors of the Company as of February 21, 2007. WITNESSETH: WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the possibility of a Change in Control (as hereinafter defined) exists and that the threat or the occurrence of a Change in Control can result in significant distractions of its key management personnel because of the uncertainties inherent in such a situation; WHEREAS, the Board has determined that it is essential and in the best interest of the Company and its stockholders to retain the services of the Executive in the event of a threat or the occurrence of a Change in Control and to ensure his continued dedication and efforts in such event without undue concern for his personal financial and employment security; and WHEREAS, the Executive is the Senior Vice President, Controller and Chief Accounting Officer of the Company and in order to induce the Executive to remain in the employ of the Company, particularly in the event of a threat or the occurrence of a Change in Control, the Company desires to enter into this Agreement with the Executive to provide the Executive with certain benefits if his employment is terminated as a result of, or in connection with, a Change in Control; NOW, THEREFORE, in consideration of the respective agreements of the parties contained herein, it is hereby agreed as follows: 1.Term of Agreement.This Agreement shall be effective as of March 20, 2007, and shall continue in effect until December 31, 2008; provided, however, that commencing on January 1, 2009, and on each January 1 thereafter, the term of this Agreement shall automatically be extended for one year, subject however, to termination as provided in the last sentence of this Section 1; and provided further, however, that the term of this Agreement shall not expire prior to the later of (i) the expiration of 36 months after the occurrence of a Change in Control during the term of this Agreement, or (ii) until such time as all benefits to be provided for hereunder have been provided in full.Except as otherwise provided herein, this Agreement and the rights and obligations of each party hereunder shall terminate if the Executive or the Company terminates the Executive’s employment prior to the occurrence of a Change in Control. - 1 - 2.Definitions. 2.1.Accrued Compensation.For purposes of this Agreement, “Accrued Compensation” shall mean any and all amounts or rights earned, accrued or vested through the Termination Date (as hereinafter defined) but not paid as of the Termination Date, including (i) base salary, (ii) reimbursement for reasonable and necessary expenses incurred by the Executive on behalf of the Company during the period ending on the Termination Date, (iii) vacation pay, (iv) bonuses, incentive compensation (other than the Pro Rata Bonus (as hereinafter defined)), and such other benefits as may be provided in Executive’s employment agreement with the Company. 2.2.Cause.For purposes of this Agreement, a termination of employment is for “Cause” if the Executive (a) has disregarded a direct, material order of the Board, the substance of which order is (i) a proper duty of the Executive under the terms of his employment agreement,(ii) permitted by law, and (iii) otherwise permitted by his employment agreement, which disregard continues after 15 days’ opportunity and failure to cure, or (b) has been convicted of a felony or any crime involving moral turpitude. 2.3.Change in Control.For purposes of this Agreement, a “Change in Control” shall mean any of the following events: (a)An acquisition (other than directly from the Company) of any voting securities of the Company (the “Voting Securities”) by any “Person” (as the term person is used for purposes of Section 13(d) or 14(d) of the
